Exhibit 10.1

 

SHARE REDEMPTION AGREEMENT

 

This SHARE REDEMPTION AGREEMENT (this “Agreement”) is made and entered into as
of October 7, 2013 by and among Seagate Technology plc, a company incorporated
under the laws of Ireland (the “Company”) and Samsung Electronics Co., Ltd., a
company organized under the laws of the Republic of Korea (“Samsung”). Company
and Samsung are sometimes referred to herein as the “Parties” and each
individually as a “Party.”

 

WHEREAS, Samsung directly owns ordinary shares of the Company, par value
$0.00001 per share (“Ordinary Shares”);

 

WHEREAS, Samsung desires to sell, and the Company desires to acquire by way of
redemption, in accordance with Article 11 of the Company’s Articles of
Association, and as permitted by the laws of Ireland, and free and clear of any
and all Liens (as defined herein), an aggregate of 32,700,000 Ordinary Shares on
the terms and conditions set forth herein; and

 

WHEREAS, concurrently with the execution of this Agreement, the Company and
Samsung are entering into an amendment and termination agreement to the
Shareholder Agreement, dated April 19, 2011, as amended, modified or supplement,
by and among Samsung and the Company which shall become effective at the Closing
(as defined herein) (the “Amendment and Termination Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE I

 

REDEMPTION; CLOSING

 

Section 1.1                                    Redemption.  Upon the terms and
subject to the conditions of this Agreement, Samsung agrees to sell to the
Company, and the Company agrees to acquire from Samsung, 32,700,000 Ordinary
Shares (the “Redeemed Shares”) by way of redemption, free and clear of any and
all mortgages, pledges, encumbrances, liens, security interests, options,
charges, claims, deeds of trust, deeds to secure debt, title retention
agreements, rights of first refusal or offer, limitations on voting rights,
proxies, voting agreements, conditional sale agreements, title retention
agreements, options, adverse claims of, or restrictions on, ownership or use,
limitations on transfer or other agreements or claims of any kind, character,
description or nature whatsoever, other than as set forth in the Shareholder
Agreement (collectively, “Liens”).

 

Section 1.2                                    Redemption Price.  Upon the terms
and subject to the conditions of this Agreement, in consideration of the
aforesaid redemption by the Company of the Redeemed Shares in

 

--------------------------------------------------------------------------------


 

the aforesaid manner, the Company shall pay to Samsung a price equal to $46.03
per Redeemed Share, for an aggregate redemption price equal to $1,505,181,000
(the “Redemption Price”).

 

Section 1.3                                    Expenses.  All fees and expenses
incurred by each Party hereto in connection with the matters contemplated by
this Agreement shall be borne by the Party incurring such fee or expense,
including without limitation the fees and expenses of any investment banks,
attorneys, accountants or other experts or advisors retained by such Party.

 

Section 1.4                                    Closing.  The consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place on
October 18, 2013 or other date both Parties may mutually agree (the “Closing
Date”), provided that the obligations of Samsung and the Company to consummate
the transactions contemplated by this Agreement shall be conditioned upon there
being no injunction or other order, judgment, law, regulation, decree or ruling
or other legal restraint or prohibition having been issued, enacted or
promulgated by a court or other governmental authority of competent jurisdiction
that would have the effect of prohibiting or preventing the consummation of the
transactions contemplated hereunder.

 

Section 1.5                                    Closing Deliverables.

 

(a)                                 On the Closing Date, Samsung will deliver a
letter to the Company, in a form reasonably acceptable to the Company, to
acknowledge to the Company that the Redeemed Shares will be automatically
redeemed on Closing and that it will have no title in the Redeemed Shares, such
shares being cancelled.

 

(b)                                 At or prior to the Closing Date, for the
purposes of the records of Computershare Trust Company, N.A. (“Computershare”)
only, in accordance with Section 1.1 hereof:

 

(i)                                     Samsung shall deliver or cause to be
delivered to Computershare, at an address to be designated in writing by the
Company a letter of instruction, in a form reasonably acceptable to
Computershare, directing Computershare to transfer ownership of the Redeemed
Shares from Samsung’s Restricted Share account to the Company’s Authorized but
Unissued Ordinary Share Account, such shares to be cancelled immediately
following such transfer; and

 

(ii)                                  the Company shall deliver a letter to
Computershare, in a form reasonably acceptable to Computershare, which letter
shall include the number of Redeemed Shares to be so transferred, instructing
Computershare to transfer the Redeemed Shares from Samsung’s Restricted Share
account to the Company’s authorized but Unissued Ordinary Share Account.

 

(c)                                  On the Closing Date, upon receipt of the
acknowledgment required pursuant to Section 1.5(a), the Company shall deliver or
cause to be delivered to Samsung the Redemption Price by wire transfer of
immediately available funds to such account as Samsung has specified in writing
prior to the Closing Date.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

COVENANTS

 

Section 2.1                                    Public Announcement; Public
Filings.

 

(a)                                 Upon execution of this Agreement, the
Company shall issue a press release as shall be mutually agreed by the Company
and Samsung.  No Party hereto nor any of its respective Affiliates shall issue
any press release or make any public statement relating to the transactions
contemplated hereby (including, without limitation, any statement to any
governmental or regulatory agency or accrediting body) that is inconsistent
with, or are otherwise contrary to, the statements in the press release.

 

(b)                                 Promptly following the date hereof, Samsung
shall cause to be filed with the Securities and Exchange Commission an amendment
to its most recent Schedule 13D filing on December 20, 2011, and prior to filing
will provide the Company and its counsel a reasonably opportunity to review and
comment upon such amendment.

 

Section 2.2                                    Confidentiality.  During the one
year period from the date hereof, each Party shall not disclose and shall
maintain the confidentiality of (and shall cause its Affiliates, directors,
officers and employees to not disclose and to maintain the confidentiality of)
any non-public information furnished by one Party to the other Party in
connection with the transactions contemplated hereby (the “Confidential
Information”), except (i) as required to be disclosed by law, stock exchange
regulations or order of a court of competent jurisdiction or (ii) to its
auditors, legal counsel and other advisors who are required by law or written
agreement to maintain the confidentiality of the Confidential Information.  Any
Confidential Information provided to Samsung in connection with the transactions
contemplated hereby will be used by Samsung and its representatives solely in
connection with, or for the purpose of evaluating, the transactions contemplated
hereby and shall not be used by Samsung or its representatives for any other
purpose.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SAMSUNG

 

Samsung hereby makes the following representations and warranties to the
Company:

 

Section 3.1                                    Organization and Power.

 

(a)                                 Samsung is duly organized and validly
existing under the laws of the Republic of Korea, is not in administration,
receivership or liquidation, no petition has been presented for its winding-up
and there are no grounds on which any petition or application could be based for
its winding-up or the appointment of an administrator or receiver over its
assets.

 

(b)                                 The execution and delivery of this Agreement
by Samsung and the consummation by Samsung of the transactions contemplated
hereby (i) do not require the consent, approval, authorization, order,
registration or qualification of, or (except for filings pursuant to

 

3

--------------------------------------------------------------------------------


 

Section 16 or Regulation 13D under the Securities Exchange Act of 1934 and Irish
Companies Office filings) filing with, any Governmental Entity; and (ii) except
as would not have an adverse effect on the ability of Samsung to consummate the
transactions contemplated by this Agreement, do not and will not constitute or
result in a breach, violation or default under any note, bond, mortgage, deed,
indenture, Lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which such Samsung is a party or with
Samsung’s organizational documents, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any Governmental
Entity on the part of Samsung or cause the acceleration or termination of any
obligation or right of Samsung or any other party thereto.

 

Section 3.2                                    Authority; Binding Nature of
Agreement.  Samsung has the power and authority to enter into and to perform its
obligations under this Agreement and the Amendment and Termination Agreement and
to consummate the transactions contemplated hereby and thereby, and the
execution, delivery and performance by Samsung of this Agreement and the
Amendment and Termination Agreement have been duly authorized by all necessary
action on the part of Samsung.  Assuming the due authorization, execution and
delivery of this Agreement and the Amendment and Termination Agreement by the
Company, this Agreement and the Amendment and Termination Agreement, upon its
execution and delivery, constitutes the valid and binding obligation of Samsung,
enforceable against Samsung in accordance with their respective terms, subject
to (a) laws of general application relating to bankruptcy, insolvency,
fraudulent conveyance and transfer, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

 

Section 3.3                                    Ownership.  Samsung is the sole
beneficial owner of the Redeemed Shares free and clear of any and all Liens. 
Samsung has full power and authority and the sole right to transfer full legal
ownership of the Redeemed Shares to the Company, and Samsung is not required to
obtain the approval of any Person or Governmental Entity to effect the sale of
the Redeemed Shares.

 

Section 3.4                                    Good Title Conveyed.  All
Redeemed Shares redeemed by the Company hereunder, shall be free and clear of
any and all Liens and good, valid and marketable title to such Redeemed Shares
will effectively vest in the Company at the Closing.

 

Section 3.5                                    Absence of Litigation.  There is
no suit, action, investigation or proceeding pending or, to the knowledge of
Samsung, threatened against Samsung that could impair the ability of Samsung to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 

Section 3.6                                    No Brokers.  Samsung is not as of
the date hereof, and will not become, a party to any agreement, arrangement or
understanding with any Person which could result in the Company having any
obligation or liability for any brokerage fees, commissions, underwriting
discounts or other similar fees or expenses relating to the transactions
contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 3.7                                    Other Acknowledgments.

 

(a)                                 Samsung hereby represents and acknowledges,
that it is a sophisticated investor and that it knows that the Company may have
material Confidential Information concerning the Company and its condition
(financial and otherwise), results of operations, businesses, properties, plans
and prospects and that such information could be material to Samsung’s decision
to sell the Redeemed Shares or otherwise materially adverse to Samsung’s
interests.  Samsung acknowledges and agrees, that the Company shall have no
obligation to disclose to it any such information and hereby waives and
releases, to the fullest extent permitted by law, any and all claims and causes
of action it has or may have against the Company and their respective
Affiliates, officers, directors, employees, agents and representatives based
upon, relating to or arising out of nondisclosure of such information or the
sale of the Redeemed Shares hereunder.

 

(b)                                 Samsung further represents that it has
adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the sale of the Redeemed Shares
and has, independently and without reliance upon the Company, made its own
analysis and decision to sell the Redeemed Shares.  With respect to legal, tax,
accounting, financial and other considerations involved in the transactions
contemplated by this Agreement, including the sale of the Redeemed Shares,
Samsung is not relying on the Company (or any agent or representative thereof). 
Samsung has carefully considered and, to the extent it believes such discussion
necessary, discussed with professional legal, tax, accounting, financial and
other advisors the suitability of the transactions contemplated by this
Agreement, including the sale of the Redeemed Shares.  Samsung acknowledges that
none of the Company or any of its directors, officers, subsidiaries or
Affiliates has made or makes any representations or warranties, whether express
or implied, of any kind except as expressly set forth in this Agreement.

 

(c)                                  Samsung represents that (i) Samsung has
such knowledge and experience in financial and business matters and in making
investment decisions of this type that it is capable of evaluating the merits
and risks of making their investment decision regarding the transactions
contemplated hereby and of making an informed investment decision, (ii) Samsung
is an “accredited investor” as defined in Rule 501 promulgated under the
Securities Act of 1933, as amended, and (iii) the sale of the Redeemed Shares by
Samsung (x) was privately negotiated in an independent transaction and (y) does
not violate any rules or regulations applicable to Samsung.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to
Samsung:

 

Section 4.1                                    Organization and Power.

 

(a)                                 The Company is a corporation duly
incorporated and validly existing under the laws of Ireland, is not in
administration, examinership, receivership or liquidation, and no petition has
been presented for its winding-up and there are no grounds on which any petition
or application could be based for its winding-up or the appointment of an
administrator or receiver over its assets.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby (i) do not require the consent, approval, authorization,
order, registration or qualification of, or (except for filings pursuant to U.S.
securities laws and the rules and regulations of Nasdaq and Irish Companies
Office filings) filing with, any Governmental Entity; and (ii) except as would
not have an adverse effect on the ability of the Company to consummate the
transactions contemplated by this Agreement, do not and will not constitute or
result in a breach, violation or default under any note, bond, mortgage, deed,
indenture, Lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which the Company is a party or with the
Company’s organizational documents, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any Governmental
Entity on the part of the Company or cause the acceleration or termination of
any obligation or right of the Company or any other party thereto.

 

Section 4.2                                    Authority; Binding Nature of
Agreement.  The Company has the power and authority to enter into and to perform
its obligations under this Agreement and the Amendment and Termination
Agreement, and to consummate the transactions contemplated hereby and thereby,
and the execution, delivery and performance by the Company of this Agreement and
the Amendment and Termination Agreement have been duly authorized by all
necessary action on the part of the Company.  Assuming the due authorization,
execution and delivery of this Agreement and the Amendment and Termination
Agreement by Samsung, this Agreement and the Amendment and Termination
Agreement, upon their execution and delivery, constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms, subject to (a) laws of general application relating to
bankruptcy, insolvency, fraudulent conveyance and transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

Section 4.3                                    Absence of Litigation.  There is
no suit, action, investigation or proceeding pending or, to the knowledge of the
Company, threatened against the Company that could impair the ability of the
Company to perform its obligations hereunder or to consummate the transactions
contemplated hereby.

 

Section 4.4                                    No Brokers.  The Company is not
as of the date hereof, and will not become, a party to any agreement,
arrangement or understanding with any Person which could result in Samsung
having any obligation or liability for any brokerage fees, commissions,
underwriting discounts or other similar fees or expenses relating to the
transactions contemplated by this Agreement.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1                                    Survival.  Each of the
representations, warranties, covenants, and agreements in this Agreement or
pursuant hereto shall survive the Closing.  Except as expressly set forth in
this Agreement, no party has made any representation warranty, covenant or
agreement.

 

6

--------------------------------------------------------------------------------


 

Section 5.2            Notices.  All notices and other communications pursuant
to this Agreement shall be in writing and shall be deemed given if delivered
personally, telecopied, sent by nationally-recognized overnight courier or
mailed by U.S. registered or certified mail (return receipt requested), postage
prepaid, to the Parties at the addresses set forth below or to such other
address as the Party to whom notice is to be given may have furnished to the
other Party in writing in accordance herewith.  Any such notice or communication
shall be deemed to have been delivered and received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of telecopy delivery, on
the date sent if confirmation of receipt is received and such notice is also
promptly mailed by registered or certified mail (return receipt requested),
(c) in the case of a nationally-recognized overnight courier in circumstances
under which such courier guarantees next Business Day (as defined below)
delivery, on the next Business Day after the date when sent and (d) in the case
of mailing, on the fifth Business Day following that on which the piece of mail
containing such communication is posted to the address provided herein or to
such other address as the Person to whom notice is given may have previously
furnished to the others in writing in the manner set forth above. Any Party
hereto may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended. Notices to Parties pursuant to this
Agreement shall be given:

 

If to the Company:

 

Seagate Technology Public Limited Company

38/39 Fitzwilliam Square

Dublin 2

Ireland

Facsimile:

+1- 408-658-1772

Attention:

Kenneth Massaroni

 

With a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Facsimile:

+1-650-493-6811

Attention:

Larry W. Sonsini

 

Mark B. Baudler

 

7

--------------------------------------------------------------------------------


 

If to Samsung:

 

Samsung Electronics Co., Ltd.

38th Floor, Samsung Electronics Bldg.

1320-10, Seocho 2 Dong. Seocho-Gu

Seoul, Korea 137-857

Facsimile:

+82-2-2255-8399

Attention:

International Legal Department,

 

Office of the General Counsel

 

With a copy (which shall not constitute notice) to:

 

Paul Hastings LLP

33rd Floor, West Tower

Mirae Asset Center One Building

67 Suha-dong, Jung-gu

Seoul, Korea 100-210

Facsimile:

+82-2-6321-3902

Attention:

Daniel Sae-Chin Kim

 

Section 5.3                                    Certain Definitions.  For all
purposes of and under this Agreement, the following terms have the following
meanings:

 

(a)                                 “Affiliate” means a corporation, company,
partnership or other entity that now or later owns, is owned by or is under
common ownership or control with, directly or indirectly, a Party to this
Agreement. For purposes of the foregoing, “control,” “own”, “owned”, or
“ownership” means ownership, either directly or indirectly, of fifty percent
(50%) or more of the stock or other equity interest entitled to vote for the
election of directors or an equivalent body. The corporation, company,
partnership, or other entity will be deemed to be an Affiliate only so long as
such ownership or control exists;

 

(b)                                 “Business Day” means each day that is not a
Saturday, Sunday or other day on which banking institutions located in the
U.S., Ireland or Korea are authorized or obligated by applicable law or
executive order to close;

 

(c)                                  “Person” means any natural person,
corporation (including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or Governmental Entity; 
and

 

(d)                                 “Governmental Entity” means any
supranational, national, state, municipal, local or foreign government, any
court, arbitrator, administrative agency, commission or other governmental
official, authority or instrumentality, in each case whether domestic or
foreign, any stock exchange or similar self-regulatory organization or any
quasi-governmental or private body exercising any regulatory, taxing or other
governmental or quasi-governmental authority.

 

8

--------------------------------------------------------------------------------


 

Section 5.4                                    Injunctive Relief.  The Parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to a decree of specific performance and temporary,
preliminary and permanent injunctive relief to prevent any breach or threatened
breach of this Agreement, and to enforce specifically the terms and provisions
of this Agreement, in any action instituted in a court of competent
jurisdiction, without the posting of any bond or other undertaking, this being
in addition to any other remedy to which they are entitled at law or in equity. 
Each Party hereby irrevocably waives, in any action for specific performance,
the defense of adequacy of a remedy at law.

 

Section 5.5                                    Severability.  If any provision
of the Agreement is held to be invalid or unenforceable at law, all other
provisions of the Agreement shall remain in full force and effect. Upon any such
determination, the Parties agree to negotiate in good faith to modify this
Agreement so as to give effect to the original intent of the Parties to the
fullest extent permitted by applicable law.

 

Section 5.6                                    Successors and Assigns.  This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by either Party without the prior written consent of the other Party.
This Agreement is not intended and shall not be construed to create any rights
or remedies in any parties other than Samsung and Company, and no Person shall
assert any rights as third party beneficiary hereunder.

 

Section 5.7                                    Entire Agreement.  This
Agreement, the Amendment and Termination Agreement and Company’s articles of
association contain the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings among the Parties relating to the subject matter hereof.

 

Section 5.8                                    Amendment; Waiver.  This
Agreement may be amended if, and only if, such amendment is in writing and
signed by Company and Samsung.  Any provision of this Agreement may be waived by
the Party against whom the waiver is to be effective.

 

Section 5.9                                    Governing Law.  This Agreement
shall be construed and enforced in accordance with and governed by the laws of
the State of Delaware, without giving effect to the principles of conflict of
laws thereof.

 

Section 5.10                             Consent to Jurisdiction.  Any suit,
action or proceeding brought by any Party seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement will
be brought in a state or federal court located in the State of Delaware and each
of the Parties to this Agreement hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court.

 

9

--------------------------------------------------------------------------------


 

Section 5.11                             Counterparts.  This Agreement may be
signed in any number of counterparts and the signatures delivered by telecopy,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument and delivered in person. This Agreement shall
become effective when each Party hereto shall have received a counterpart hereof
signed by the other Parties.

 

Section 5.12                             Further Assurances.  Upon the terms and
subject to the conditions of this Agreement, each of the Parties hereto agrees
to execute such additional documents, to use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other Parties in doing, all things necessary,
proper or advisable to consummate or make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement.

 

[Remainder of this page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

SEAGATE TECHNOLOGY PLC

 

 

 

 

 

 

By:

/s/ Patrick J. O’Malley

 

Name:

Patrick J. O’Malley

 

Title:

Executive Vice President and Chief Financial Officer

 

 

[Signature Page to Share Redemption Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

SAMSUNG ELECTRONICS CO., LTD.

 

 

 

 

 

 

By:

/s/ Kyeong Seak Ok

 

Name:

Kyeong Seak Ok

 

Title:

EVP

 

 

[Signature Page to Share Redemption Agreement]

 

--------------------------------------------------------------------------------